DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzoh et al (US 6,261,426 B1).

Claim 1: Uzoh discloses a high resistance virtual anode for an electroplating cell (see e.g. abstract of Uzoh), comprising: 
a first layer comprising a first set of holes intersecting a circumference of a first circle (see e.g. #202 on Fig 4 of Uzoh), 
a second set of holes intersecting a circumference of a second circle (see e.g. #205 on Fig 4 of Uzoh), and 
a third set of holes intersecting a circumference of a third circle (see e.g. #210 on Fig 4 of Uzoh), wherein: 
the second set of holes is between the first set of holes and the third set of holes (see e.g. col 4, lines 29-34 of Uzoh), 
a diameter of holes in the first set of holes is more than a diameter of holes in the second set of holes (see e.g. col 4, lines 29-34 of Uzoh), and 
the diameter of holes in the second set of holes is more than a diameter of holes in the third set of holes (see e.g. col 4, lines 29-34 of Uzoh).

Claim 5: Uzoh discloses that the first set of holes are disposed within a first portion of the first layer, the second set of holes are disposed within a second portion of the first layer, and an opening ratio of the first portion is greater than an opening ratio of the second portion (see e.g. col 4, lines 29-34 of Uzoh).

Claim 8: Uzoh discloses that the first circle and the second circle are concentric, a center of each hole of the first set of holes lies on a circumference of the first circle; and a center of each hole of the second set of holes lies on a circumference of the second circle (see e.g. Fig 4 of Uzoh).

Claim 9: Uzoh discloses that the first set of holes are disposed within a rotatable central portion of the first layer, the second set of holes are disposed within a rotatable peripheral portion of the first layer, and the rotatable peripheral portion is ring-shaped to surround the rotatable central portion (the entire first layer is rotatable and thus the central portion and the peripheral portion are rotatable, see e.g. #202 and #205 on Fig 4 of Uzoh).

Claim 10: Uzoh discloses that the first layer has a planar surface (see e.g. flat surface of #8 on Fig 1 of Uzoh) and an arc surface opposite to the planar surface (see e.g. curved surface on Fig 4 of Uzoh).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelstein (US 6,106,687). 

Claim 13: Edelstein discloses a high resistance virtual anode for an electroplating cell (see e.g. abstract of Edelstein), comprising: 
a first layer comprising a plurality of first holes through the first layer (see e.. #16 on Fig 3 of Edelstein); and 
a second layer over the first layer and comprising a plurality of second holes through the second layer (see e.g. #14 on Fig 3 of Edelstein), 
wherein the first layer comprises a rotatable central portion and a rotatable peripheral portion surrounding the rotatable central portion (the entire first layer is rotatable and thus the central portion and the peripheral portion are rotatable, see e.g. Fig 3 of Edelstein).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh in view of Edelstein 

Claim 4: Uzoh does not explicitly teach a second layer over the first layer and comprising a plurality of second holes through the second layer. Uzoh teaches the first layer affects the flow (see e.g. col 4, lines 1-10 of Uzoh). Edelstein teaches a similar apparatus to Uzoh that comprises a first and second layer having holes (see e.g. Fig 9), which can modify the uniformity and non-uniformity of the velocity of flow rates (see e.g. abstract of Edelstein). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Uzoh to include a second layer over the first layer and comprising a plurality of second holes through the second layer as taught in Edelstein because the second layer allows the apparatus to modify the uniformity and non-uniformity of the velocity of flow rates.

Claim 11: Uzoh does not explicitly teach a second layer over the first layer, wherein the planar surface of the first layer faces the second layer. Uzoh teaches the first layer affects the flow (see e.g. col 4, lines 1-10 of Uzoh). Edelstein teaches a similar apparatus to Uzoh that comprises a first and second layer having holes (see e.g. Fig 9), which can modify the uniformity and non-uniformity of the velocity of flow rates (see e.g. abstract of Edelstein). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Uzoh to include a second layer over the first layer and comprising a plurality of second holes through the second lay as taught in Edelstein because the second layer allows the apparatus to modify the uniformity and non-uniformity of the velocity of flow rates.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein in view of Uzoh

Claim 16: Edelstein does not explicitly teach that the rotatable central portion defines a first set of holes of the plurality of first holes and the rotatable peripheral portion defines a second set of holes of the plurality of first holes, and an opening ratio of the rotatable central portion is different than an opening ratio of the rotatable peripheral portion.

Uzoh teaches a similar apparatus to that of Edelstein (see e.g. abstract of Uzoh) wherein the layer has different sized openings in a central portion and peripheral portion (see e.g. #202 and #210 on Fig 4 of Uzoh) which causes a disproportionate amount of current flow towards the center of the target substrate (see e.g. col 3, lines 50-59 of Uzoh). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Edelstein to have a first set of holes and a second set of holes on the first layer such that opening ratio of the first holes is different than the second set, as taught in Uzoh, to control the current flow to the center of the target substrate. 

Claim 17: Edelstein in view of Uzoh teaches that the opening ratio of the rotatable central portion is greater than the opening ratio of the rotatable peripheral portion (see e.g. #202 and #210 on Fig 4 of Uzoh).

Allowable Subject Matter
Claims 2, 3, 6, 7, 12, 14, 15, and 18-20 contain allowable subject matter. 

The following is an examiner’s statement of reasons for allowance:
Claim 2: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 2 with special attention given to the limitation claiming “the second portion is rotatable relative to the first portion”. The closest prior art is Uzoh and Edelstein. Uzoh teaches a plate having a first portion and a second portion (see e.g. Fig 4 of Uzoh). However, these two portions are not rotatable relative to one another. Edelstein teaches a similar apparatus using two plates that rotate relative to one another (see e.g. Fig 3 of Edelstein). However, there is no teaching or motivation in either reference that would having the first portion and the second portion of a layer rotate relative to one another. 

Claim 6: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 6 with special attention given to the limitation claiming “a hole of the first set of holes has a maximum depth less than a maximum depth of a hole of the second set of holes”. The closest prior art is Uzoh. Uzoh teaches holes of differing diameters (see e.g. Fig 4 of Uzoh) but is silent about their relative depths and there is no teaching or motivation that would make having different depths for these holes obvious in view of Uzoh. 

Claim 7: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 7 with special attention given to the limitation claiming “a center of the first layer has a thickness less than a thickness of a periphery of the first layer”. The closest prior is Uzoh. Uzoh teaches non-uniform hole diameters for a first layer (see e.g. Fig 4 of Uzoh), but is silent to having differing thicknesses of the layer based on the relative position and there is no teaching or motivation that makes this limitation obvious.

Claim 12: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 12 with special attention given to the limitation claiming “a thickness of the first portion is uniform, a thickness of the second portion is non-uniform, a thickness of the third portion is uniform”. Uzoh teaches non-uniform hole diameters for a first layer (see e.g. Fig 4 of Uzoh), but is silent to having differing thicknesses of the layer based on the relative position and there is no teaching or motivation that makes this limitation obvious.

Claim 13: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 13 with special attention given to the limitation claiming “a center of the first layer has a thickness less than a thickness of a periphery of the first layer”. The closest prior is Uzoh. Uzoh teaches non-uniform hole diameters for a first layer (see e.g. Fig 4 of Uzoh), but is silent to having differing thicknesses of the layer based on the relative position and there is no teaching or motivation that makes this limitation obvious.

Claim 15: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 15 with special attention given to the limitation claiming “a center of the second layer has a thickness less than a thickness of a periphery of the second layer”. The closest prior is Uzoh. Uzoh teaches non-uniform hole diameters for a first layer (see e.g. Fig 4 of Uzoh), but is silent to having differing thicknesses of the layer based on the relative position and there is no teaching or motivation that makes this limitation obvious.

Claim 18: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 18 with special attention given to the limitation claiming “the first layer comprises a central portion having a uniform thickness…the first layer comprises a peripheral portion having a varying thickness”. The closest prior is Uzoh. Uzoh teaches non-uniform hole diameters for a first layer (see e.g. Fig 4 of Uzoh), but is silent to having differing thicknesses of the layer based on the relative position and there is no teaching or motivation that makes this limitation obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795